UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7128


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIE DEROD BEALE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Louise W. Flanagan,
District Judge. (4:10-cr-00049-FL-3; 4:12-cv-00176-FL)


Submitted:   December 19, 2013            Decided:   December 23, 2013


Before SHEDD, DAVIS, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Willie Derod Beale, Butner, North Carolina, for Appellant. John
Howarth   Bennett,  OFFICE   OF  THE  UNITED   STATES  ATTORNEY,
Greenville, North Carolina; Matthew Fesak, Rudolf A. Renfer,
Jr., Assistant United States Attorneys, Raleigh, North Carolina;
Shailika K. Shah, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Willie      Derod     Beale     seeks        to     appeal     the     district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp. 2013) motion.             The district court referred this case to a

magistrate judge pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West

2006    &    Supp.     2013).        The    magistrate       judge       recommended     that

relief be denied and advised Beale that the failure to file

timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

               The     timely       filing    of     specific           objections      to    a

magistrate         judge’s     recommendation          is        necessary     to     preserve

appellate review of the substance of that recommendation when

the     parties        have     been       warned      of        the     consequences        of

noncompliance.             Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                                Beale

has waived appellate review by failing to file objections, much

less    timely       and     specific      objections,       after       receiving      proper

notice.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.

               We dispense with oral argument because the facts and

legal       contentions       are   adequately       presented          in   the    materials

before      this     court    and   argument       would     not       aid   the    decisional

process.

                                                                                     DISMISSED

                                              2